DETAILED ACTION
This action is in response to applicant’s amendment received on May 10th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the reservoir" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The claim does not require a reservoir in the invention until line 19. Therefore, the limitation of line 17 lacks antecedent basis because the claim does state a syringe with a reservoir until line 19.
Claim 9 recites the limitation “the platform” in line 11. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the platform” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the platform” in line 22. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the applicant review the claims for any additional issues under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (U.S. Publication 2005/0261633) in view of Conston (U.S. Publication 2007/0073275).
Khalaj discloses a device (for example see Figures 1-4) comprising a housing (14) including a palm portion and a sheath portion (38) extending from one end of the palm portion, a slot (the opening in housing 14 that receives element 16) comprising an adjustable platform (16 and 42) capable of receiving a syringe (50) and a needle (52) connected to the syringe, wherein when the syringe is positioned on the adjustable platform the needle rests within the sheath portion, and a bidirectional trigger mechanism (20a, 20b, 24, and 38b) connected to the adjustable platform, wherein adjustment of the trigger mechanism in a first direction, i.e. using the buttons to move the motor and gear one direction, moves the platform along the slot toward the sheath portion and adjustment of the trigger mechanism in a second direction, i.e. using the buttons to move the motor and gear in a second direction, moves the platform along the slot away from the sheath or wherein adjustment of the trigger mechanism in a first direction, i.e. moving element 38b in a first direction retracts the distal end of the sheath portion and moving element 38b in a second direction extends the distal end of the sheath portion. The sheath portion further comprises a semi-circular first channel (for example see Figures 1 and 2; the opening of element 38 includes a semi-circular portion) for receiving the needle. The device further comprises syringe (50) comprising a reservoir, a plunger, and a needle, wherein when the reservoir is position on the adjustable platform, i.e. the reservoir is positioned on portion 42 of the adjustable platform, the needle rests in the sheath portion. The device further comprising a locking mechanism (on/off switch 24) capable of locking the adjustable platform in place, i.e. with the power off the adjustable platform is prevented from moving. The sheath portion includes a proximal end (the portion inserted within housing 14) and an adjustable distal end (the portion that receives needle 52 and is moveable relative to the housing). Khalaj discloses the invention as claimed except for the device further comprising a light element and the device further comprising a power source of the light element. 
Conston teaches a device comprising a housing including a sheath portion (see Figure 3), wherein the device further comprises a lighting assembly that includes a light element (12) connected to the housing via a tubular shaped channel (see Figure 3) and capable of directing light along the sheath portion away from a palm portion via a fiber optic bundle (8) to an opening and a power source for the lighting assembly (13) coupled to the light element in order to provide light at the distal tip of the sheath portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Khalaj further comprising a lighting assembly and power source in view of Conston in order to provide light at the distal end of the sheath portion. 
The device of Khalaj as modified by Conston disclose a device wherein the sheath portion includes a semi-circular first channel for receiving a needle of a syringe (see above) and a tubular shaped second channel for receiving the light element of the lighting assembly (Conston teaches a device comprising a tubular channel for a light element in order to provide light at the distal end of the device). 
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (U.S. Publication 2005/0261633) in view of Conston (U.S. Publication 2007/0073275) further in view of Rabiner (U.S. Publication 2010/0262188).
The invention of Khalaj as modified by Conston discloses a method of using the device as discussed above comprising the steps of providing the device discussed above, positioning the sheath portion proximal to a surgical site, adjusting the adjustable platform in a direction toward the sheath portion or retracting the adjustable distal end of the sheath portion with the trigger mechanism to extend the needle beyond the sheath portion, pressing the plunger to extrude material out of the needle and into a surgical site. The invention of Khalaj as modified by Conston fails to disclose the method wherein the material is a light curable material, the step of activating a light sourced to cure the material, and the surgical site being a herniated disc. 
Regarding the material being light curable and the step of curing the material, Rabiner discloses a method of treating a spinal condition, such as a herniated disc (page 4 paragraph 33), comprising the steps of providing an injection device including a syringe with a reservoir (page 3 paragraph 24) and a light conducting fiber (page 3 paragraph 25), wherein a plunger of the syringe is pushed to release a light-curable liquid into the surgical site and wherein the light-curable liquid is hardened using the light conducting fiber in order to treat spinal conditions in a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Khalaj as modified by Conston wherein the surgical site is a herniated disc, the material is a light-curable material, and the method further comprises the steps of inserting the material and hardening the material with light in view of Rabiner in order to treat spinal conditions in a patient. 
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (U.S. Publication 2005/0261633) in view of Conston (U.S. Publication 2007/0073275) further in view of Rabiner (U.S. Publication 2010/0262188).
The invention of Khalaj as modified by Conston discloses a method of using the device as discussed above comprising the steps of providing the device discussed above, positioning the sheath portion proximal to a surgical site, adjusting the adjustable platform in a direction toward the sheath portion or retracting the adjustable distal end of the sheath portion with the trigger mechanism to extend the needle beyond the sheath portion, pressing the plunger to extrude material out of the needle and into a surgical site. The invention of Khalaj as modified by Conston fails to disclose the method wherein the material is a light curable material, the step of activating a light sourced to cure the material, and the surgical site being a herniated disc. 
Regarding the material being light curable and the step of curing the material, Rabiner discloses a method of treating a spinal condition, such as a herniated disc (page 4 paragraph 33), comprising the steps of providing an injection device including a syringe with a reservoir (page 3 paragraph 24) and a light conducting fiber (page 3 paragraph 25), wherein a plunger of the syringe is pushed to release a light-curable liquid into the surgical site and wherein the light-curable liquid is hardened using the light conducting fiber in order to treat spinal conditions in a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Khalaj as modified by Conston wherein the surgical site is a herniated disc, the material is a light-curable material, and the method further comprises the steps of inserting the material and hardening the material with light in view of Rabiner in order to treat spinal conditions in a patient.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (U.S. Publication 2005/0261633) in view of Conston (U.S. Publication 2007/0073275) further in view of Rabiner (U.S. Publication 2010/0262188) further in view of Regula (U.S. Patent 5,674,921).
The invention of Khalaj as modified by Conston as further modified by Rabiner discloses a method of using the device as discussed above except for the material being a photo-curable hydrogel. Regula teaches a method of treating a spinal condition including the use of a photo-curable hydrogel (see page 2 paragraphs 42-44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Khalaj as modified by Conston as further modified by Rabiner wherein the material is a photo-curable hydrogel in view of Regula, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
The indicated allowability of claims 9-11 and 13-21 are withdrawn in view of the newly discovered reference(s) to Khalaj (U.S. Publication 2005/0261633), Rabiner (U.S. Publication 2010/0262188), and Regula (U.S. Patent 5,3674,921). Rejections based on the newly cited references are provided above.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference and/or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775